UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                      No. 96-4360

ROBERTO RAMIREZ-MARTINEZ,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CR-96-37)

Submitted: March 31, 1997
Decided: April 25, 1997

Before WIDENER, HAMILTON, and LUTTIG,
Circuit Judges.

_________________________________________________________________
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Dale W. Dover, Alexandria, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Brian P. Lennon, Special Assistant United
States Attorney, Markus H. Meier, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

After his conviction and five month sentence imposed for unlawful
possession and use of fraudulent immigration documents, in
violation
of 18 U.S.C. § 1546(a) (1994), Roberto Ramirez-Martinez (Martinez)
appeals from the district court's order denying his motion to
suppress
tangible evidence and statements. We affirm.

During the execution of a state search warrant at a residence sus-
pected of operating as a house of prostitution, Martinez, an
illegal
alien, was arrested and charged with unlawful possession and use of
a fraudulent Alien Registration Receipt Card ("green card") and a
fraudulent Social Security Card. Prior to trial, Martinez moved to
sup-
press the admission of the fraudulent documents and all statements
made by him to special agents of the Immigration and Naturalization
Service ("INS"), who accompanied the Prince William County police
in executing the search warrant.

The district court held that the Prince William County police had
a valid state search warrant, but that the involvement of the INS
agents improperly converted the search warrant to a federal
warrant.
Therefore, the search was improper. However, under the "inevitable
discovery" doctrine, a court may admit illegally obtained evidence
if
the prosecution can show by a preponderance of the evidence that
the
item sought to be suppressed "ultimately or inevitably would have
been discovered by lawful means." See Nix v. Williams, 467 U.S.
431,
444 (1984).

The search warrant in this case included a search for documents
identifying persons found in the residence, employees, and
customers.
The district court properly noted that because Martinez was
arrested
and later convicted for residing in a bawdy place, his identity
would
have been questioned. Thus, the fraudulent documents relating to

                                 2
Martinez's identity inevitably would have been discovered and
seized
at the latest, in the process of establishing his identity upon his
arrest.
We find no clear error in this conclusion. See United States v.
Bernard, 757 F.2d 1439, 1443 (4th Cir. 1985).

During the interrogation, Martinez informed INS Agent Campbell
that he worked in construction. Campbell then inquired of Martinez
the location of his false documents. Martinez responded that they
were in his wallet in his room. He then led the INS agents to his
room, told them his wallet was in a shoe box on the table, and the
agents recovered his wallet. Campbell searched the wallet and found
a counterfeit Social Security card and green card.

Martinez challenges the district court's conclusion that the state-
ments he made to the INS agents were voluntary. Whether a statement
is voluntary is to be determined from the totality of the
circumstances.
See Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973). This Court
reviews the district court's factual determinations for clear
error. See
Beckwith v. United States, 425 U.S. 341, 348 (1976). But the
determi-
nation regarding the voluntariness of a defendant's statement is
reviewed de novo. See Arizona v. Fulminante, 499 U.S. 279 (1991).

The relevant determination regarding voluntariness is whether the
government agents have overborne the defendant's will or left his
"capacity for self-determination critically impaired." Schneckloth,
412
U.S. at 225; United States v. Pelton, 835 F.2d 1067, 1071-72 (4th
Cir.
1987). When a defendant has been properly advised of his Miranda*
rights, a subsequent statement is more likely to be voluntary. See
Rook v. Rice, 783 F.2d 401, 405 (4th Cir. 1986).

The circumstances under which Martinez made the incriminating
statements are as follows: Shortly before midnight on the evening
of
October 27, 1995, members of the Prince William County Police
Department and INS agents knocked and announced their presence,
and then forcibly entered a home through the back basement door.
The officials were armed and some wore body armor. Martinez and
his wife were in the living room on the ground floor and heard the
_________________________________________________________________

*See Miranda v. Arizona, 384 U.S. 436 (1966).

                                 3
screams and noise from the basement when the officials entered. He
initially thought there were about to be assaulted or robbed.

Some of the officials came upstairs and, in English and Spanish,
ordered Martinez and his wife to remain seated and to be calm. The
officials placed Martinez and his wife in handcuffs with their
hands
behind their backs. Within fifteen minutes of entering the house,
INS
Agent Campbell read Martinez his Miranda rights in Spanish and
then questioned Martinez about his immigration status. Martinez
testi-
fied that while Campbell was questioning him, the officials brought
a young man from the basement into the room with Martinez and
Campbell. According to Martinez, this young man had run into the
bathroom, the officials followed him, arrested him, and hit him.
The
man was screaming in pain and Martinez testified,"[w]hen he came
over to where we were, he was bleeding from the face."

Martinez now contends that "[g]iven the hour, the forcible entry,
the illegal search, the number of men who accosted the couple, the
show of weapons, and the sight of another resident who apparently
had been beaten bloody for resisting, the suppression court should
have ruled . . . that the defendant's statements were involuntary."
However, the district court also heard testimony that Martinez
waived
his Miranda rights. Martinez was questioned at home with his wife
present. No threats or threatening gestures were made to Martinez,
the
government agents did not touch Martinez except when they hand-
cuffed him, the officials' weapons were not drawn during question-
ing, and the agents made no promises to Martinez. Also, Martinez
remained calm during the interrogation and did not appear to be
shaken by the sight of the young man who was bleeding from the side
of his face.

We find that the district court did not clearly err in determining
that
the totality of the circumstances suggest that the statements were
vol-
untary. See Beckwith, 425 U.S. at 348; Schneckloth, 412 U.S. at
226.
The officials did not coerce Martinez into revealing the location
of his
fraudulent documents. They issued the Miranda warnings, and, after
Martinez waived his rights, they questioned him and he provided the
documents. See Rook, 783 F.2d at 405 (statement more likely volun-
tary when defendant properly advised of Miranda rights). Other
than
the force or show of force used to secure the residence, there is
no
4
evidence that the officials used force or coerced a statement from
Martinez. Rather, Martinez and Campbell had a calm discussion,
which resulted in Martinez admitting that he had false immigration
documents. We agree with the district court that the statements
were
voluntary and admissible.

Martinez also challenges the suppression court's decision to excuse
the state magistrate subpoenaed by Martinez to testify as to any
indi-
cation of a pretextual search and arrest. He contends that this
ruling
deprived him of his Sixth Amendment right to call witnesses on his
behalf. The decision to excuse the state magistrate from testifying
at
the suppression hearing is reviewed for abuse of discretion. This
Court should afford deference to the district court's conclusions
on
the relevancy and admissibility of evidence. See United States v.
Whittington, 26 F.3d 456, 465 (4th Cir. 1994).

In Franks v. Delaware, 438 U.S. 154 (1978), the Supreme Court
held that a criminal defendant is entitled to a hearing where there
is
an offer of proof that the affidavit supporting the search warrant
con-
tains material falsehoods which misled the magistrate. Martinez
sug-
gests that the court improperly precluded his offer of proof by
excusing the magistrate. However, as the government properly notes
in its brief, Martinez did not raise a Franks issue in his motion
to sup-
press and did not challenge the sufficiency of the state search
warrant.
Therefore, the district court properly refused to look beyond the
con-
tent of the affidavit and correctly deemed the magistrate's
testimony
irrelevant.

Martinez also asserts that the magistrate would testify concerning
whether the state search warrant was a pretext to bring in federal
authorities. However, as the district court noted, there was no
show-
ing or evidence of a pretextual search warranting further consider-
ation. The search was a valid state search, and the affidavit
contained
"tons of probable cause" to search for state law violations. Also,
as
a result of the search, six people were arrested and later pled
guilty
to state charges, including prostitution, residing in a bawdy
place,
residing in or frequenting a bawdy place, and possession of mari-
juana. We conclude that the district court appropriately found that
the
affidavit contained probable cause to search on suspicion of
violations

                                5
of state law, and therefore, the affidavit was properly reviewed
based
only on the four corners of the document.

In requesting a Franks hearing, Martinez showed the district court
judge two affidavits--one was signed and attached to the search
war-
rant, the other was not signed and the government asserted that it
was
a prior draft of the affidavit. However, these affidavits failed to
make
a "substantial preliminary showing that a false statement knowingly
and intentionally, or with reckless disregard for the truth, was
included by affiant in the warrant affidavit." Franks, 438 U.S. at
155-56. Also, Martinez failed to show that the differences in the
affi-
davits were essential to the magistrate's determination of probable
cause. Id.; see United States v. Jeffus , 22 F.3d 554, 558 (4th
Cir.
1994) (defendant has heavy burden of showing need for Franks hear-
ing). Considering that the only real difference between the
affidavits
was that the sworn one stated that none of the five cooperating
citi-
zens had arrest records, while the unsigned one stated that three
of the
five did not, the district court properly refused to consider the
unsigned affidavit, noting that the signed copy was the official
docu-
ment, and the unsigned affidavit was not relevant. Therefore, the
dis-
trict court did not abuse its discretion in dismissing the state
magistrate as a witness. See Whittington, 26 F.3d at 465.

In conclusion, we affirm the district court order denying
Martinez's
motion to suppress. We dispense with oral argument because the
facts
and legal contentions are adequately presented in the materials
before
the court and argument would not aid the decisional process.

AFFIRMED

                                6